                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MARK A. SCHIEFELBEIN,

         Petitioner,                                    Civil Action No. 3:11-CV-00066

vs.                                                     HON. BERNARD A. FRIEDMAN

KEVIN HAMPTON,

      Respondent.
________________________/

                                       JUDGMENT

               The Court has issued an opinion and order in this matter denying petitioner’s
application for a writ of habeas corpus. Accordingly,

             IT IS ORDERED AND ADJUDGED that judgment be and is hereby granted for
respondent and against petitioner.

                                                 LYNDA M. HILL
                                                 CLERK OF COURT

                                                 By: s/Julie Owens
                                                        Deputy Clerk

Approved: s/Bernard A. Friedman
        BERNARD A. FRIEDMAN
        SENIOR U.S. DISTRICT JUDGE
        SITTING BY SPECIAL DESIGNATION




      Case 3:11-cv-00066 Document 97 Filed 01/15/21 Page 1 of 1 PageID #: 7405
